Citation Nr: 1826834	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-21 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 C.F.R. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran's surviving spouse and daughter

ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1973.  He died in October 2012.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center located in Milwaukee, Wisconsin.  The RO in Indianapolis, Indiana has current jurisdiction. 

In September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record. 

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.


FINDINGS OF FACT

1.  The Veteran died in October 2012.  The cause of death was recorded as acute respiratory failure with underlying causes of aspiration pneumonia and acute anoxic encephalopathy.

2.  At the time of death, the Veteran was service-connected for a scar of the right inside elbow.

3.  The grant of entitlement to service connection for the cause of the Veteran's death, to include for purposes of receiving DIC under the provisions of 38 U.S.C. §§ 1310, renders moot the Appellant's claim for entitlement to DIC benefits under the provisions of 38 U.S.C. § 1318.

4.  There is no longer a question or controversy regarding the benefit sought as to entitlement to DIC under the provisions of 38 U.S.C. § 1318.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Appellant's favor, the criteria for the establishment of entitlement to service connection for the cause of the Veteran's death, to include for purposes of receiving DIC, have been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).

2.  The Appellant's claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is moot. 38 U.S.C.A. §§ 1318, 7104 (2012); 38 C.F.R. §§ 3.22, 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2017).  As the Board is granting the claim in full, any error committed by VA with respect to the duties to notify or to assist would be harmless error and need not be considered. 

II.  Service Connection for the Cause of the Veteran's Death

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d). Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303 (a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312 (a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

The appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.303 (a), 3.310, 3.312.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

In the case at hand, at the time of his death, the Veteran was service-connected for a scar of the right inside elbow.  The Veteran died in October 2012.  His death certificate lists the immediate cause of death as acute respiratory failure, with underlying causes as aspiration pneumonia and acute anoxic encephalopathy.  As there is no indication in the record that the Veteran was receiving VA compensation for a service-connected disability rated totally disabling, the provisions of 38 U.S.C. § 1318 do not apply to the appellant's claim.  Thus, the question to be answered is whether the Veteran's causes of death were causally or etiologically related to service.

The evidence of record reflects the Veteran originally filed his claim for service connection for a mass around his wind pipe and a right lung condition in December 1978.  The Veteran has consistently reported throughout the record that he has suffered from respiratory problems during and following service.  Service treatment records (STRs) note the Veteran's report of coughing, chest pain, sore throat and shortness of breath.  Additionally, STRs note the Veteran's reports that he suffered from an asthma attack and coughed up blood at Fort Polk.  See Service Treatment Records received January 2, 1990.  Private medical treatment records dated from 1977 through 1986 note the Veteran's continued complaints of coughing, chest pain and congestion and note the Veteran's lung surgeries and provide x-ray findings throughout these years.  

In June 2015, the Army Board for Correction of Military Records issued an opinion which indicated the Veteran suffered from an upper respiratory infection in the line of duty.  The report noted the Veteran was admitted into the hospital on September 1, 1972 and the medical board recommendation form findings do not reflect that hospitalization.  The opinion went on to note after the Veteran's discharge from the Army until he passed, he continued to have respiratory problems as evidenced by his wife of thirty-four years.  See Military Personnel Record received September 7, 2017. 

In summary, the competent and credible evidence shows that the Veteran's cause of death was likely caused by upper respiratory infection that was caused by his active service.  Accordingly, the evidence is at least in relative equipoise as to whether the Veteran's cause of death is related to his active service.  The benefit of the doubt is resolved in the Veteran's favor; service connection for cause of death must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

DIC Benefits under 38 U.S.C. § 1318  

Under 38 U.S.C. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the veteran died of nonservice-connected causes.  In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997). 

Because in this decision the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  See generally Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).
ORDER

Service connection for the cause of the Veteran's death is granted. 

The claim for entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


